DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/04/21, 11/18/21, and 2/28/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata (US PGPub 2015/0294975, hereinafter referred to as “Nakata”, IDS reference).
Nakata discloses the semiconductor as claimed.  See figures 1-16D, with emphasis on 1-1E and 5H and corresponding text, where Nakata teaches, in claim 41, a semiconductor device comprising: 
a substrate (1) including an active region (5) defined by a device isolation film (2) (figure 1; [0051-0054]); 
a gate trench (WL1, WL2) disposed in the substrate (1) and crossing the active region (5) and the device isolation film (2) in a first direction (figure 1B; [0055-0057]); 
a gate insulating layer (11) disposed in the gate trench (10A) (figures 1-1C; [0065]); and 
a gate electrode (WL1 WL2) disposed on the gate insulating layer (11) and fully buried in the gate trench, wherein the gate electrode includes a first portion and a second portion disposed at a side of the first portion, the first portion of the gate electrode crosses the active region and the device isolation film in the first direction, and the second portion of the gate electrode is disposed on the device isolation film and extends from the side of the first portion in a second direction that is perpendicular to the first direction (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 42, wherein the gate insulating layer includes a first side surface that is adjacent to the gate electrode and a second side surface that is opposite to the first side surface of the gate insulating layer, and the first side surface of the gate insulating layer includes a convex portion ([0099]), and the second side surface of the gate insulating layer is more flat than the first side surface of the gate insulating layer  (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 43, wherein the convex portion of the first side surface of the gate insulating layer is disposed on the active region  (figures 1-1E; [0071-0085], [0099]).
Nakata teaches, in claim 44, wherein a width of the second portion of the gate electrode in the second direction is greater than a half of a width of the gate insulating layer in the second direction  (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 45, wherein the gate electrode includes a maximum width and a minimum width in a plan view, and a difference between the maximum width and the minimum width of the gate electrode is greater than a width of the gate insulating layer in the second direction  (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 46, wherein a width of a portion of the gate electrode disposed on the active region is less than a width of a portion of the gate electrode disposed on the device isolation film  (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 47, wherein a thickness of a portion of the gate insulating layer that is disposed on a side surface of the active region exposed by the gate trench is greater than a thickness of a portion of the gate insulating layer that is disposed on a bottom surface of the active region exposed by the gate trench  (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 48, wherein a width of a portion of the gate insulating layer that is disposed on the active region is greater than a width of a portion of the gate insulating layer that is disposed on the device isolation film in a plan view  (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 49, wherein a thickness of a portion of the gate insulating layer that is disposed on a bottom surface of the active region exposed by the gate trench is greater than a thickness of a portion of the gate insulating layer that is disposed on a bottom surface of the device isolation film exposed by the gate trench  (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 50, wherein a thickness of a portion of the gate insulating layer that is disposed on a side surface of the device isolation film exposed by the gate trench is substantially equal to a thickness of a portion of the gate insulating layer that is disposed on a bottom surface of the device isolation film exposed by the gate trench  (figures 1-1E; [0071-0085]).

Nakata teaches, in claim 51, a semiconductor device comprising: 
a substrate (1) including an active region (5) defined by a device isolation film (2), the active region including an inner side surface and an inner bottom surface, the device isolation film including an inner side surface and an inner bottom surface (figure 1; [0051-0054]); 
a gate electrode (WL1, WL2) fully buried in the substrate and crossing the active region and the device isolation film, the gate electrode including a first portion that is disposed on the active region and a second portion that is disposed on the device isolation film (figure 1B; [0055-0057]); and 
a gate insulating layer (11) including a first portion that is disposed between the inner side surface of the active region and the first portion of the gate electrode, and a second portion that is disposed between the inner side surface of the device isolation film and the second portion of the gate electrode, wherein a first thickness of the first portion of the gate insulating layer is greater than a second thickness of the second portion of the gate insulating layer (figures 1-1C; [0065]).
Nakata teaches, in claim 52, wherein the gate insulating layer includes a first side surface that is adjacent to the gate electrode and a second side surface that is opposite to the first side surface of the gate insulating layer, and the first side surface of the gate insulating layer includes a convex portion, and the second side surface of the gate insulating layer is more flat than the first side surface of the gate insulating layer (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 53, wherein the convex portion of the first side surface of the gate insulating layer is disposed on the active region (figure 5H; [0099]).
Nakata teaches, in claim 54, wherein the second thickness of the second portion of the gate insulating layer is less than a half of the first thickness of the first portion of the gate insulating layer (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 55, wherein a third thickness of a third portion of the gate insulating layer that is disposed between the inner bottom surface of the active region and the first portion of the gate electrode is greater than a fourth thickness of a fourth portion of the gate insulating layer that is disposed between the inner bottom surface of the device isolation film and the second portion of the gate electrode (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 56, wherein the first thickness of the first portion of the gate insulating layer is greater than the third thickness of the third portion of the gate insulating layer (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 57, wherein the second thickness of the second portion of the gate insulating layer is substantially equal to the fourth thickness of the fourth portion of the gate insulating layer (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 58, wherein a width of the first portion of the gate electrode is less than a width of the second portion of the gate electrode in a plan view (figures 1-1E; [0071-0085]).

Nakata teaches, in claim 59, a semiconductor device comprising: 
a substrate (1) including an active region (5) defined by a device isolation film (2) (figure 1; [0051-0054]); 
a gate electrode  (WL1, WL2) fully buried in the substrate and crossing the active region and the device isolation film, the gate electrode including a first portion that is disposed on the active region and a second portion that is disposed on the device isolation film (figure 1B; [0055-0057]); and 
a gate insulating layer (11) including a first portion that is disposed on the active region and contacts the first portion of the gate electrode, and a second portion that is disposed on the device isolation film and contacts the second portion of the gate electrode, wherein a width of the first portion of the gate electrode is less than a width of the second portion of the gate electrode in a plan view, wherein a width of the first portion of the gate insulating layer is greater than a width of the second portion of the gate insulating layer in the plan view, wherein the gate insulating layer includes a first side surface that is adjacent to the gate electrode and a second side surface that is opposite to the first side surface of the gate insulating layer (figures 1-1C; [0065]), wherein the first side surface of the gate insulating layer includes a convex portion, and wherein the second side surface of the gate insulating layer is more flat than the first side surface of the gate insulating layer (figures 1-1E; [0071-0085]).
Nakata teaches, in claim 60, wherein the convex portion of the first side surface of the gate insulating layer is disposed on the active region (figure 5H; [0099]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             July 16, 2022